Case 18-06625     Doc 35     Filed 02/26/19 Entered 02/26/19 09:31:27          Desc Main
                               Document     Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 IN RE:                              )       Chapter 7
                                     )
 AVA C. IVY,                         )      Case No. 18-06625
                                     )
                      Debtor.        )      Judge A. Benjamin Goldgar

                            CERTIFICATE OF SERVICE

 To:      SEE ATTACHED SERVICE LIST

        PLEASE TAKE NOTICE that on February 25, 2019, I caused to be filed with
 the Clerk of the United States Bankruptcy Court for the Northern District of Illinois at
 219 South Dearborn Street, Chicago, Illinois, the following:

          1.   Notice of Trustee’s Final Report and Applications for Compensation and
               Deadline to Object.


         The undersigned does hereby certify that a copy of this notice was served
 electronically or mailed to the above persons, at their respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 2700 South River Road, Des Plaines, Illinois
 60018, before 5:00 p.m. on or before February 25, 2018.



                                             /s/ John E. Gierum
                                                    John E. Gierum


 John E. Gierum, Esq.
 GIERUM & MANTAS
 2700 South River Road, Ste. 308
 Des Plaines, IL 60018
 847/318-9130
 Atty. #: 0951803
Case 18-06625     Doc 35    Filed 02/26/19 Entered 02/26/19 09:31:27   Desc Main
                              Document     Page 2 of 2


                                    Service List
                                  Case No. 18-06625


 Patrick S. Layng*
 Office of the US Trustee, Region 11
 219 South Dearborn Street
 Room 873
 Chicago, IL 60604-2027

 Laura Dolores Frye*
 Laura D. Frye, Ltd.
 950 Main Street
 Antioch, IL 60002

 Ava C. Ivy
 3678A Great Lakes Drive
 Great Lakes, IL 60088




 *ecf
